Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  144603(69)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  ANDREW LUCIO,
          Plaintiff,
  v                                                                 SC: 144603
                                                                    COA: 299786
                                                                    Wayne CC: 09-003014-NI
  GREAT LAKES CASUALTY INSURANCE
  COMPANY,
           Defendant/Cross-Plaintiff-Appellee,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
  a/k/a AAA,
             Defendant/Cross-Defendant-
             Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  19, 2012 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
         d0122                                                                 Clerk